Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This communication is a Non-Final Office Action in response to communications received on 6/6/22.
Claims 6, 13 have been cancelled.
Claims 1,4-5,  8, 11-12, 15, 18-19 have been amended.
Therefore, Claims 1-5, 7-12, 14-20 are now pending and have been addressed below.



	Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 6/6/22 has been entered.


	Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-5, 7-12, 14-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception without significantly more.
Step 1: Identifying Statutory Categories
In the instant case, Claims 1-5, 7 are directed to a non-transitory medium, Claims 8-12, 14 are directed to a system and Claims 15-20 are directed to a method. Thus, this claim falls within one of the four statutory categories. Nevertheless, the claim falls within the judicial exception of an abstract idea. 
Step 2A: Prong 1 Identifying a Judicial Exception
Under Step 2A, prong 1, Claims 1-5, 7-12, 14-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The independent claims 1, 8 and 15 recite methods that receiving one or more orthogonal dataset comprising historical business support information that includes business records, historical customer support information, historical network infrastructure information and historical technical; support information; determine sentiments related to the messages; including the sentiments in the historical customer support information; determining that a field in an orthogonal dataset does not include any data; receiving incoming data comprising current information; applying the incoming data as input to a model to produce a set of predicted conclusions; mapping the set of predicted conclusions to a remedial action; performing the remedial action
These limitations as drafted, are a process that, under its broadest reasonable interpretation, covers methods of organizing human activity (managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)), but for the recitation of generic computer components. That is, other than reciting the structural elements (such as a cellular network, machine learning model, training model, processor, and memory), the claims are directed to receiving data, analyzing data and providing a remedial action. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation of organizing human activity but for the recitation of generic computer components, the claim recites an abstract idea.	
Step 2A Prong 2 - This judicial exception is not integrated into a practical application because the claim merely describes how to generally “apply” the concept of receiving data, analyzing it, and providing remedial action. In particular, the claims only recites the additional element – a cellular network, machine learning model, training model, processor, and memory. The cellular network, machine learning model, training model, processor, memory are recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using a generic computer component. Simply implementing the abstract idea on generic components is not a practical application of the abstract idea. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. a) The limitations of a cellular network, machine learning model, training model, processor, and memory; training a machine learning model applying incoming data as input to machine learning model merely add the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, as discussed in MPEP 2106.05(f). The claims are directed to an abstract idea. When considered in combination, the claims do not amount to improvements to the functioning of a computer, or to any other technology or technical field, as discussed in MPEP 2106.05(a), applying the judicial exception with, or by use of, a particular machine, as discussed in MPEP 2106.05(b), effecting a transformation or reduction of a particular article to a different state or thing, as discussed in MPEP 2106.05(c), or applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception, as discussed in MPEP 2106.05(e). Accordingly, the additional elements do not integrate the abstract idea into a practical application because they does not impose any meaningful limits on practicing the abstract idea. Therefore, the claims are directed to an abstract idea. 	Dependent claims 2-7, 9-14, and 16-20 add additional limitations, for example but these only serve to further limit the abstract idea, and hence are nonetheless directed towards fundamentally the same abstract idea as representative claims 1, 8 and 15. Claims 2, 9 and 16 recites a natural language message from a customer. Claims 3, 10 and 17 recites comprise mapping the set of predicted conclusions to a set of user information. Claims 4, 11 and 18 recite a set of datasets comprise orthogonal two or more datasets from different domains. Claim 5, 12 and 19 recites the set of orthogonal datasets is associated with an issue diagnosis that supports the conclusion. Claim 6-7, 13-14, 20 recites the set of orthogonal datasets comprises at least one of historical business records and historical/current network information of the cellular network. These limitations do not include an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of the abstract idea to a particular technological environment. See MPEP 2106.05d. Thus, nothing in the claim adds significantly more to an abstract idea. The claims are ineligible.
Step 2B: Considering Additional Elements
The claimed invention is directed to an abstract idea without significantly more. The claim does not include additional elements that are sufficient to amount significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the claims describe how to generally “apply” to; receiving data, analyzing data and providing a remedial action. The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception because mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The independent claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. Even when viewed as a whole, nothing in the claim adds significantly more (i.e., an inventive concept) to the abstract idea. The claims are not patent eligible. The dependent claim(s) when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail to establish that the claim(s) is/are not directed to an abstract idea. The dependent claims are not significantly more because they are part of the identified judicial exception. See MPEP 2106.05(g). The claims are not patent eligible.	With respect to the cellular network, machine learning model, training model, processor, memory these limitations are described in Applicant’s own specification as generic and conventional elements. See Applicants specification, Paragraph [0031], [0051] details “applying the received input to machine learning. Para [0045]-[0047] The computing device 500 may be a general-purpose computer, such as a desktop computer, tablet computer, laptop computer, server, or an electronic device” These are basic computer elements applied merely to carry out data processing such as, discussed above, receiving, analyzing, transmitting and displaying data, which fall under well-understood, routine and conventional functions of generic computers. Furthermore, the use of such generic computers to receive or transmit data over a network has been identified as a well understood, routine and conventional activity by the courts. See Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AVAuto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result-a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added)); Also see MPEP 2106.05(d) discussing elements that the courts have recognized as well-understood, routine and conventional activities in particular fields. Lastly, the computing device provides only a result-oriented solution which lacks details as to how the computer performs the claimed abstract idea.  Therefore the processor/device amounts to mere instructions to apply the exception. See MPEP 2106.05(f). Further, training a machine learning model applying incoming data as input to machine learning model are recited at high level of generality. Zoll (2018/0081914) teaches training a machine learning model applying incoming data as input to machine learning model ([0054])	Furthermore, these steps/components are not explicitly recited and therefore must be construed at the highest level of generality and are well-understood, routine and conventional limitations that amount to mere instructions to implement the abstract idea on a computer. Therefore, the claimed invention does not demonstrate a technologically rooted solution to a computer-centric problem or recite an improvement to another technology or technical field, an improvement to the function of any computer itself, applying the exception with, or by use of, a particular machine, effect a transformation or reduction of a particular article to a different state or thing, add a specific limitation other than what is well-understood, routine and conventional in the field, add unconventional steps that confine the claim to a particular useful application, or provide meaningful limitations beyond generally linking an abstract idea to a particular technological environment such as computing. Viewing the limitations as an ordered combination does not add anything further than looking at the limitations individually. Taking the additional claimed elements individually and in combination, the computer components at each step of the process perform purely generic computer functions. Viewed as a whole, the claims do not purport to improve the functioning of the computer itself, or to improve any other technology or technical field. Use of an unspecified, generic computer does not transform an abstract idea into a patent-eligible invention. Thus, the claim does not amount to significantly more than the abstract idea itself. Further, claims to a system and computer-readable storage medium are held ineligible for the same reason, e.g., the generically-recited computers add nothing of substance to the underlying abstract idea. 	Therefore, since there are no limitations in the claim that transform the exception into a patent eligible application such that the claim amounts to significantly more than the exception itself, the claims are rejected under 35 USC 101 as being directed to non-statutory subject matter. See (Alice Corporation Pty. Ltd. v. CLS Bank International, et al.).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 7-12, 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Tapia et al. (US 2017/0019315 A1) in view of Miller et al. (US 2018/0091653 A1), further in view of Zoll et al. (US 2018/0081914 A1)
.

Regarding Claims 1, 8 and 15, Tapia discloses the one or more non-transitory computer-readable media/system and method of a mobile/computing device storing computer-executable instructions that upon execution cause one or more processors to perform acts comprising:
Tapia discloses receiving one or more orthogonal datasets that comprise historical business support information of a cellular network ( [0040]the data collection module 212 may retrieve data with different generation latencies (e.g., one minute, 15 minutes, one hour, one day etc.), as well as data with different spatial aggregation (e.g., network cell data, network node data, radio network controller data, etc.) such that real time or non-real time data analysis may be performed. [0044] For example, the data that is received during the training data input phase 304 may include Operating Support System (OSS) counters, KPIs, network coverage details (historical data of network), device alarm data, network alarm data, device alert data, network alert data, CDRs, and/or so forth. (historical data), [0061] an automatic customer complaint resolution application 500 may initially involve data collection 502. The data collected may include topology data, performance data, trouble ticket data, alerts, etc., for a specific time period and/or specific groups. For example, the trouble ticket data (business support information) may be collected for a previous hour for specific groups of network nodes and/or user devices.);
Tapia discloses dataset includes business records for an operator of the cellular network ([0061] an automatic customer complaint resolution application 500 may initially involve data collection 502. The data collected (business records) may include topology data, performance data, trouble ticket data, alerts, etc., for a specific time period and/or specific groups. For example, the trouble ticket data may be collected for a previous hour for specific groups of network nodes and/or user devices. In at least one embodiment, the trouble ticket data may include lists of trouble tickets, compliant details associated with each ticket, network coverage information, site/node frequency band support information, and/or so forth., [0026]), historical customer support information of the cellular network that includes messages exchanged between users of the cellular network and customer support agents ([0031] the data management platform 102 may discover a pattern of message feed postings from multiple users that indicate a specific type of user device has a high error rate when used in conjunction with the wireless carrier network. [0089]the analytic application may obtain social media data indicating at least one geolocation at which the deployment of one or more small network cells is desired. In various embodiments, the social media data may include social postings on blog web pages, message feed web pages, web forums, and/or electronic bulletin boards. The social postings may highlight network problems with the wireless carrier network as experienced by different subscribers at various geolocations., [0028]), historical network infrastructure information of the cellular network that includes information on a physical network infrastructure of the cellular network ([0026] The data collection may further provide network topology data, network expansion/modification data, network coverage data, and planned maintenance data. The network topology data may include locations of network cells, network backhauls, core network components (physical infrastructure)), and historical technical support information of the cellular network that includes solutions, diagnoses, and technical conclusions regarding issues reported by the users of the cellular network or detected by the cellular network ([0103] At block 1408, the analytic application may provide the root cause and a solution that resolves the root cause, [0104];
Tapia discloses receiving incoming data comprising current information of the cellular network (Abstract lines 3-6 receive performance data regarding user device and network components of a wireless carrier network from multiple data sources., [0020] the network performance data may be obtained from multiple data sources, [0027]-[0028] The performance information on user devices that are provided by the operation data source 110 may further include user device and account information.);
Tapia discloses applying the incoming data as input to the machine learning model to produce a set of predicted conclusions ([0021] application may leverage a trained machine learning model to analyze the user device performance data and the network performance data to determine root causes for quality of service issues for subscribers. [0044] machine learning includes training data input phase and Fig 3 # 304, For example, the data that is received during the training data input phase 304 may include Operating Support System (OSS) counters, KPIs, network coverage details, device alarm data, network alarm data, device alert data, network alert data, CDRs, and/or so forth., [0050] a given input vector x corresponds with a coverage problem.  If the input vector represents a network coverage problem, the fact that the input vector indicates that there is “poor network coverage on 3G”, [0076] an analytic application may identify a root cause for an issue affects one or more subscribers of a wireless carrier network based on a set of live performance data using the machine learning model. [0102] the analytic application may analyze the performance data (incoming data) using a trained machine learning model to determine a root cause (predicted conclusions) for the issue affecting the one or more user devices).
Tapia discloses mapping the set of predicted conclusions to a remedial action ([0053] the analytic applications 104 may analyze the multiple sources of data obtained by the data management platform 102 to generate data reports 120 and troubleshoot solutions 122. (remedial actions), [0054] the analytic applications 104 may generate troubleshooting solutions using one or more of the trained machine learning models 226(1)-226(N). The troubleshooting solutions may be generated based on the performance data from one or more of the data sources 110-118 provided by the data management platform 102.  The analytic application may retrieve a troubleshooting solution (remedial action) from a solutions database that resides on the computing nodes 108 based on a diagnosed root cause of an issue., [0057], [0103] the analytic application may provide the root cause and a solution that resolves the root cause for presentation. In various embodiments, the analytic application may retrieve the solution from a solutions database. [0107]) ; and
Tapia discloses performing the remedial action to effectuate a change in the cellular network ([0062] a ticket action manager 520 that implements a decision flow and defines the actions to be taken for every trouble ticket. Following the analysis, the ticket resolution logic 518 may generate resolution messages (remedial action) that provide details for resolving the trouble tickets, [0106] the analytic application may directly take remediation action or cause another application component of the wireless carrier network to take remediation action. The remediation action may include sending another alert message to a subscriber that is using an additional user device, informing a network engineer to contact the subscriber in order to resolve the issue, automatically terminating service to the additional user device until the issue is resolved, automatically pushing a software update to the additional user device to fix the issue, and/or so forth., [0016] generating automatic suggestions of new geolocations for the installation of small network cells within the wireless carrier network.).
Tapia does not specifically teach determining sentiments related to the messages exchanged between the users of the cellular network and the customer support agents by analyzing the historical customer support information; including the sentiments related to the messages exchanged between the users of the cellular network and the customer support agents in the historical customer support information; Tapia, however teaches the data management platform 102 may discover a pattern of message feed postings from multiple users that indicate a specific type of user device has a high error rate when used in conjunction with the wireless carrier network. ([0031])
Miller teaches determining sentiments related to the messages exchanged between the users of the cellular network and the customer support agents by analyzing the historical customer support information ([0071] a quality prediction module 172 that is configured to automatically evaluate an interaction and to generate an evaluation (e.g., one or more scores) of the interaction. [0083] the interaction features include sentiment analysis to provide information about the customer's emotions as well as the agent's emotions. For example, sentiment analysis may be used to detect whether the customer ended the interaction in a way that expressed pleasure (e.g., that a problem was resolved) or anger (e.g., that the problem could not be solved)., [0095] score for a given interaction, corresponding historical interaction is retrieved, [0101] negative customer sentiment may also be correlated with a low score, [0007] The prediction model may be trained by: extracting, by the processor, a plurality of historical interaction features from a plurality of historical interactions); including the sentiments related to the messages exchanged between the users of the cellular network and the customer support agents in the historical customer support information ([0074], [0078]-[0079] a text transcript of an interaction is available. In the case of a text chat (e.g., web browser based chat, instant messaging, cellular text messaging, Internet Relay Chat, and the like) and in the case of an email interaction, the text transcript may be extracted from the actual messages. [0083]-[0084]  Clustering words that are frequently found in the context of a particular contact center (e.g., for a particular enterprise) using, for example, k-means clustering, can be used to specify frequent “topics” or “concepts” that are discussed in interactions. These clusters may be generated in advance, based on an analysis of historical recorded interactions at the contact center., [0017], [0093] historical recorded interactions and scores (sentiment) assigned to those interactions used to train model);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included determining sentiments related to the messages exchanged between the users of the cellular network and the customer support agents by analyzing the historical customer support information; including the sentiments related to the messages exchanged between the users of the cellular network and the customer support agents in the historical customer support information, as disclosed by Miller in the system disclosed by Tapia, for the motivation of providing a method of automatically managing a recorded interaction between a customer and an agent of a contact center includes: extracting, by a processor, features from the recorded interaction; computing, by the processor, a score of the recorded interaction by supplying the features to a prediction model (Abstract Miller)
Tapia/Miller do not teach determining that a field in an orthogonal dataset of the one or more orthogonal dataset does not include any data; training, using machine learning, a machine learning model using the one or more orthogonal datasets that includes the field with the missing data by generalizing the missing data based on other data in the one or more orthogonal datasets: Tapia, however teaches training, using machine learning, a machine learning model using the one or more orthogonal datasets ([0034] trained machine learning model for complaint resolution)
Zoll teaches determining that a field in an orthogonal dataset of the one or more orthogonal dataset does not include any data ([0025] a data missing/sparsity evaluation and adaptive correction module 116. This module assembles alternative imputation techniques to deal with missing data, [0031] At 208, a determination is made of the level of missingness for the data under examination. Some embodiments employ multiple ways to measure levels for data that may be missing from the collected dataset. A first approach is to check for the overall degree to which data is missing from the expected dataset, [0032] Data values may be collected for each of the signals over this time period, with the understanding that there may be missing signal values among the collected set of data., [0033] the term “value” is used in the figure to indicate that a signal value has been collected while the term “no value” indicates a missing signal value, Fig 3B and [0039] # T6 no value for signal 3); training, using machine learning, a machine learning model using the one or more orthogonal datasets that includes the field with the missing data by generalizing the missing data based on other data in the one or more orthogonal datasets ([0041]  the next step at 210 is to check whether there is a need to correct for any missing data. If the degree of missingness is less than a specific threshold, then there may not be any need to take any actions to impute missing values. Therefore, the process may proceed directly to 216 to use the collected data for model training/calibration., [0048] generalized model, [0054]-[0055] an iterative process is applied to identify the missing data and to check their “fit” with the actual data., [0059]  The missing signal values correlate to opaque portions of the matrix, and re-positioning is performed to see how the various signals relate to each other from each repositioning. Therefore, the process will identify the missing signal(s) that need to be imputed. Next, a search is made of the data repository for the signals of interest. The covariance of the signal in relation to every other signal in the dataset is obtained. For example, as shown in FIG. 4A, if S1 and S2 are present but S3 is missing from a given datapoint, then a first data element pertains to how S1 relates to S3, a second data element pertains to how S2 relates to S3, and a third data element pertains to how S3 relates to S3 (itself). These values are fed into the covariance matrix of the dataset, and the process then proceeds to complete the EM process at 512, [0062]):
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included determining that a field in an orthogonal dataset of the one or more orthogonal dataset does not include any data; training, using machine learning, a machine learning model using the one or more orthogonal datasets that includes the field with the missing data by generalizing the missing data based on other data in the one or more orthogonal datasets, as disclosed by Zoll in the system disclosed by Tapia/Miller, for the motivation of providing a method of accessing data from within data repository to fill in missing data, may employ simulation 117 to fill gaps for missing data, and/or may employed predicted data values from one or more predictive models 122 to fill holes in collected data and provide data to a model training process ([0025]-[0026] Zoll).
Claim 8. Tapia discloses the system comprising: one or more processors; and a computer-readable medium (Fig 1 # 126, 108, Fig 2 # 204, 206, Claim 20) storing a plurality of computer-executable components that are executable by the one or more processors to perform a plurality of actions 

Regarding Claims 2, 9 and 16, Tapia as modified by Miller/Zoll teaches the non-transitory computer-readable media of claim 1, 
Tapia discloses wherein the incoming data further comprises a natural language message from a customer of the cellular network. ([0028] The trouble ticket data source 112 may include data on issues with the components or operations of the wireless carrier network.  Subscriber trouble tickets (customer) may be manually inputted by customers and/or customer care representative to describe issues experienced by the customers., Fig 4 # 406 ticket description provided by customer)

Regarding Claims 3, 10 and 17, Tapia as modified by Miller/Zoll teaches the non-transitory computer-readable media of claim 2, 
Tapia discloses wherein the acts further comprise mapping the set of predicted conclusions to a set of user information regarding the cellular network and presenting the set of user information. (Fig 4 # 406 and [0053] the analytic applications 104 may analyze the multiple sources of data obtained by the data management platform 102 to generate data reports 120 and troubleshoot solutions 122. (remedial actions), [0054] the analytic applications 104 may generate troubleshooting solutions using one or more of the trained machine learning models 226(1)-226(N). The troubleshooting solutions may be generated based on the performance data from one or more of the data sources 110-118 provided by the data management platform 102.  The analytic application may retrieve a troubleshooting solution (remedial action) from a solutions database (mapping) that resides on the computing nodes 108 based on a diagnosed root cause of an issue. [0057], [0103] the analytic application may provide the root cause and a solution that resolves the root cause for presentation. In various embodiments, the analytic application may retrieve the solution from a solutions database. [0107])

Regarding Claims 4, 11 and 18, Tapia as modified by Miller/Zoll teaches the non-transitory computer-readable media of claim 1,
Tapia discloses wherein a set of datasets comprise two or more datasets ([[0020] performance data from multiple sources, [0032] data sources include those controlled by wireless carrier network or third parties, [0047]) of the historical business support information ([0031] the data management platform 102 may discover a pattern of message feed postings from multiple users that indicate a specific type of user device has a high error rate when used in conjunction with the wireless carrier network. [0089]the analytic application may obtain social media data indicating at least one geolocation at which the deployment of one or more small network cells is desired. In various embodiments, the social media data may include social postings on blog web pages, message feed web pages, web forums, and/or electronic bulletin boards. The social postings may highlight network problems with the wireless carrier network as experienced by different subscribers at various geolocations., [0028]), the historical customer support information([0031] the data management platform 102 may discover a pattern of message feed postings from multiple users that indicate a specific type of user device has a high error rate when used in conjunction with the wireless carrier network. [0089]the analytic application may obtain social media data indicating at least one geolocation at which the deployment of one or more small network cells is desired. In various embodiments, the social media data may include social postings on blog web pages, message feed web pages, web forums, and/or electronic bulletin boards.), the historical network infrastructure information ([0026] The data collection may further provide network topology data, network expansion/modification data, network coverage data, and planned maintenance data. The network topology data may include locations of network cells, network backhauls, core network components (physical infrastructure)) and the historical technical support information ([0103] At block 1408, the analytic application may provide the root cause and a solution that resolves the root cause, [0104]) that are in different domains ([0032] data sources include those controlled by wireless carrier network or third parties (different domain), [0039]-[0040], [0047] orthogonal transformation) and support an identical conclusion ([0103] the analytic application may provide the root cause and a solution that resolves the root cause for presentation. In various embodiments, the analytic application may retrieve the solution from a solutions database.) 

Regarding Claims 5, 12 and 19, Tapia as modified by Miller/Zoll teaches the non-transitory computer-readable media of claim 4, 
Tapia discloses wherein the set of two or more of the historical business support information ([0031] the data management platform 102 may discover a pattern of message feed postings from multiple users that indicate a specific type of user device has a high error rate when used in conjunction with the wireless carrier network. [0089]the analytic application may obtain social media data indicating at least one geolocation at which the deployment of one or more small network cells is desired. In various embodiments, the social media data may include social postings on blog web pages, message feed web pages, web forums, and/or electronic bulletin boards. The social postings may highlight network problems with the wireless carrier network as experienced by different subscribers at various geolocations., [0028]), the historical customer support information([0031] the data management platform 102 may discover a pattern of message feed postings from multiple users that indicate a specific type of user device has a high error rate when used in conjunction with the wireless carrier network. [0089]the analytic application may obtain social media data indicating at least one geolocation at which the deployment of one or more small network cells is desired. In various embodiments, the social media data may include social postings on blog web pages, message feed web pages, web forums, and/or electronic bulletin boards.), the historical network infrastructure information ([0026] The data collection may further provide network topology data, network expansion/modification data, network coverage data, and planned maintenance data. The network topology data may include locations of network cells, network backhauls, core network components (physical infrastructure)) and the historical technical support information ([0103] At block 1408, the analytic application may provide the root cause and a solution that resolves the root cause, [0104]) are associated with an issue diagnosis that supports the conclusion ([0054] the analytic applications 104 may generate troubleshooting solutions using one or more of the trained machine learning models 226(1)-226(N). The troubleshooting solutions may be generated based on the performance data from one or more of the data sources 110-118 provided by the data management platform 102.  The analytic application may retrieve a troubleshooting solution from a solutions database (mapping) that resides on the computing nodes 108 based on a diagnosed root cause of an issue., [0057], ([0103] the analytic application may provide the root cause and a solution that resolves the root cause for presentation. In various embodiments, the analytic application may retrieve the solution from a solutions database [0107]).


Regarding Claims 7 and 14, Tapia as modified by Zoll teaches the non-transitory computer-readable media of claim 1, 
Tapia discloses wherein the current information of the cellular network comprises at least one of current business records and current network information of the cellular network ([0020] user device performance data and network performance data of a wireless carrier network, [0106] the analytic application may track the performance of the one or more additional user devices (current information) to detect occurrence of the potential issue on at least one additional user device)

Regarding Claim 20, Tapia as modified by Zoll teaches the method  of claim 15
Tapia discloses wherein the set of orthogonal datasets comprises at least one of historical business records and historical network information of the cellular network ([0039], [0044] the data that is received during the training data input phase 304 may include Operating Support System (OSS) counters, KPIs, network coverage details, device alarm data, network alarm data, device alert data, network alert data, CDRs, and/or so forth. (historical data), [0026] the data management platform 102 may provide the analytic applications 104 with data from a variety of data sources. The data sources may include an operation data source 110, a trouble ticket data source 112, an alarm data source 114, social media data source 116, and other data sources 118 that provide various types of performance data., [0102] the analytic application may analyze the performance data that are related to these geolocations (historical data) using the trained machine learning model to ascertain the root cause.);

Response to Arguments
Applicant's arguments filed 6/6/22 have been fully considered but they are not persuasive. 
Applicant’s arguments with respect to claim(s) 103 rejection have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. New limitations have been addressed in claim rejection above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kumaran (US 2019/0312876 A1) discloses receiving (1010) data regarding connection failures of a wireless client of the wireless network, at a network assurance service that monitors a wireless network.
Caldwell (US 2019/0050239) discloses a support user interface for a customer support application that allows a customer support representative to categorize and subcategorize a customer service issue in order to populate a set of probing questions, wherein selected answers to the probing questions can filter from multiple potential root causes, the most likely root cause of the customer service issue. 
Tapia (US 2017/0353991) discloses a network fix application may automatically determine a root cause of an issue with a wireless carrier network and generate a network fix prioritization to implement a solution for the root cause
Virkar et al. (US 2010/0063948) discusses methods for training machines that include providing one or more training data samples encompassing one or more data classes, identifying patterns in the one or more training data samples, providing one or more data samples representing one or more unknown classes of data, identifying patterns in the one or more of the data samples of unknown class(es), and predicting one or more classes to which the data samples of unknown class(es) belong by comparing patterns identified in said one or more data samples of unknown class with patterns identified in said one or more training data samples


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANGEETA BAHL whose telephone number is (571)270-7779. The examiner can normally be reached 7:30 - 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on 571-272-6782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SANGEETA BAHL/Primary Examiner, Art Unit 3629